

113 S1645 IS: Mobile Workforce State Income Tax Simplification Act of 2013
U.S. Senate
2013-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1645IN THE SENATE OF THE UNITED STATESNovember 5, 2013Mr. Brown (for himself, Mr. Thune, Mr. Menendez, Mr. Portman, Mr. Johnson of South Dakota, Mr. Blunt, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo limit the authority of States to tax certain income of employees for employment duties performed in other States.1.Short titleThis Act may be cited as the
			 Mobile Workforce State Income Tax Simplification Act of 2013.2.Limitations on
			 state withholding and taxation of employee income(a)In
			 generalNo part of the wages or other remuneration earned by an
			 employee who performs employment duties in more than one State shall be subject
			 to income tax in any State other than—(1)the State of the
			 employee’s residence; and(2)the State within which the employee is
			 present and performing employment duties for more than 30 days during the
			 calendar year in which the wages or other remuneration is earned.(b)Wages or other
			 remunerationWages or other remuneration earned in any calendar
			 year shall not be subject to State income tax withholding and reporting
			 requirements unless the employee is subject to income tax in such State under
			 subsection (a). Income tax withholding and reporting requirements under
			 subsection (a)(2) shall apply to wages or other remuneration earned as of the
			 commencement date of employment duties in the State during the calendar
			 year.(c)Operating
			 rulesFor purposes of determining penalties related to an
			 employer’s State income tax withholding and reporting requirements—(1)an employer may
			 rely on an employee’s annual determination of the time expected to be spent by
			 such employee in the States in which the employee will perform duties
			 absent—(A)the employer’s
			 actual knowledge of fraud by the employee in making the determination;
			 or(B)collusion between
			 the employer and the employee to evade tax;(2)except as provided
			 in paragraph (3), if records are maintained by an employer in the regular
			 course of business that record the location of an employee, such records shall
			 not preclude an employer’s ability to rely on an employee’s determination under
			 paragraph (1); and(3)notwithstanding
			 paragraph (2), if an employer, at its sole discretion, maintains a time and
			 attendance system that tracks where the employee performs duties on a daily
			 basis, data from the time and attendance system shall be used instead of the
			 employee’s determination under paragraph (1).(d)Definitions and
			 special rulesFor purposes of this Act:(1)Day(A)Except as provided
			 in subparagraph (B), an employee is considered present and performing
			 employment duties within a State for a day if the employee performs more of the
			 employee’s employment duties within such State than in any other State during a
			 day.(B)If an employee
			 performs employment duties in a resident State and in only one nonresident
			 State during one day, such employee shall be considered to have performed more
			 of the employee’s employment duties in the nonresident State than in the
			 resident State for such day.(C)For purposes of
			 this paragraph, the portion of the day during which the employee is in transit
			 shall not be considered in determining the location of an employee’s
			 performance of employment duties.(2)EmployeeThe
			 term employee has the same meaning given to it by the State in
			 which the employment duties are performed, except that the term
			 employee shall not include a professional athlete, professional
			 entertainer, or certain public figures.(3)Professional
			 athleteThe term professional athlete means a
			 person who performs services in a professional athletic event, provided that
			 the wages or other remuneration are paid to such person for performing services
			 in his or her capacity as a professional athlete.(4)Professional
			 entertainerThe term professional entertainer
			 means a person who performs services in the professional performing arts for
			 wages or other remuneration on a per-event basis, provided that the wages or
			 other remuneration are paid to such person for performing services in his or
			 her capacity as a professional entertainer.(5)Certain public
			 figuresThe term certain public figures means
			 persons of prominence who perform services for wages or other remuneration on a
			 per-event basis, provided that the wages or other remuneration are paid to such
			 person for services provided at a discrete event, in the nature of a speech,
			 public appearance, or similar event.(6)EmployerThe
			 term employer has the meaning given such term in
			 section
			 3401(d) of the Internal Revenue Code of 1986 (26 U.S.C. 3401(d)),
			 unless such term is defined by the State in which the employee’s employment
			 duties are performed, in which case the State’s definition shall
			 prevail.(7)StateThe
			 term State means any of the several States.(8)Time and
			 attendance systemThe term time and attendance
			 system means a system in which—(A)the employee is
			 required on a contemporaneous basis to record his work location for every day
			 worked outside of the State in which the employee’s employment duties are
			 primarily performed; and(B)the system is
			 designed to allow the employer to allocate the employee’s wages for income tax
			 purposes among all States in which the employee performs employment duties for
			 such employer.(9)Wages or other
			 remunerationThe term wages or other remuneration
			 may be limited by the State in which the employment duties are
			 performed.3.Effective date;
			 applicability(a)Effective
			 dateThis Act shall take effect on January 1 of the second year that
			 begins after the date of the enactment of this Act.(b)ApplicabilityThis
			 Act shall not apply to any tax obligation that accrues before the effective
			 date of this Act.